Lucas App. No. L-03-1301, 163 Ohio App.3d 540, 2005-Ohio-5250. This cause is pending as an appeal from the Court of Appeals for Lucas County. Upon consideration of the motion of appellee Auto Insurance Company to supplement the record,
IT IS ORDERED by the court that the motion is granted and that the Clerk of the Lucas County Court of Common Pleas shall certify and transmit the original filings in Lucas County Common Pleas Case No. CI 2002-3525 to the Clerk of this court within 20 days of the date of this entry.